            2:18-mn-02873-RMG             Date Filed 05/28/21     Entry Number 1655-2        Page 1 of 65


                                          SMITH, ANDERSON, BLOUNT,
                                      DORSETT, MITCHELL & JERNIGAN, L.L.P.                EXHIBIT B

                                                        LAWYERS

           OFFICES                                                                              MAILING ADDRESS
   Wells Fargo Capitol Center                                                                       P.O. Box 2611
150 Fayetteville Street, Suite 2300                                                            Raleigh, North Carolina
 Raleigh, North Carolina 27601                                                                       27602-2611
                                                      May 21, 2021
    ADDIE K. S. RIES                                                                        TELEPHONE: (919) 821-1220
DIRECT DIAL: (919) 821-6710                                                                  FACSIMILE: (919) 821-6800
 E-Mail: aries@smithlaw.com


         Hon. Richard Mark Gergel
         Blaise N. Barber, Esq.
         U.S. District Court for the District of South Carolina
         Blaise_Niosi@scd.uscourts.gov

                    Re:       In re AFFF Products Liability Litigation, MDL No. 2:18-mn-2873-RMG
                              Plaintiffs’ request for a second deposition of Dynax Corporation

         Dear Judge Gergel and Ms. Barber:

              I write on behalf of Defendant Dynax Corporation (“Dynax”) in response to Mr.
         Thompson’s letter of May 18, 2021.

                Dynax is a small research and development company whose only business is the sale of
         fluorosurfactants, including to foam manufacturers for use as a component in their AFFF
         products. The company operates out of a single office in Pound Ridge, New York. Dynax’s
         founder and President (and the company’s only viable witness for events prior to 2014) is Dr.
         Eduard Kleiner. Dr. Kleiner, a native of Switzerland, is almost 89 years old and suffers from
         chronic health conditions.

                In light of these facts, Plaintiffs agreed to conduct only a single, comprehensive Rule
         30(b)(6) deposition of Dynax. That agreement was memorialized in multiple Joint Status
         Reports filed with the Court. As explained in the Joint Status Reports:

                    In addition, the PEC also served a Fed. R. Civ. P. 30(b)(6) Notice of Deposition
                    on defendant Dynax regarding their manufacturing process(es). In light of the
                    advanced age of Dynax’s only viable Rule 30(b)(6) witness on this and other
                    topics, the PEC has agreed to withdraw the deposition notice and replace it with a
                    comprehensive 30(b)(6) notice to Dynax.

         (See JSRs for July 10, Aug. 7, Sept. 11 & Oct. 9, 2020, Status Conferences.) The PEC provided
         a comprehensive Rule 30(b)(6) deposition notice as agreed, and Dynax presented Dr. Kleiner for
         more than 7 hours of deposition testimony over the course of 2 days in November 2020.
         Following his testimony, the deposition transcript and the Joint Status Reports recorded that
         Dynax’s Rule 30(b)(6) deposition was complete (except for a few topics regarding electronic
         discovery for which Dr. Kleiner was not designated as Dynax’s designee).
  2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2          Page 2 of 65




Hon. Richard Mark Gergel
Blaise N. Barber, Esq.
May 21, 2021
Page 2

       Despite the parties’ agreement as represented to the Court, and without prior notice, on
May 10, 2021, Plaintiffs served a second Rule 30(b)(6) notice on Dynax. A copy of the notice is
attached as Exhibit 1.

        In their recent letter to the Court, Plaintiffs seek to characterize this new notice as
“jurisdictional discovery.” But the new Rule 30(b)(6) deposition notice has nothing to do with
Dynax’s pending Motions to Dismiss in certain bellwether cases for lack of personal jurisdiction.
It was not served with Plaintiffs’ jurisdictional discovery in April 2021. It was not titled or noted
as a jurisdictional deposition, and it was captioned for the MDL as a whole rather than for the
individual bellwether cases. It was served at the same time as five other identical Rule 30(b)(6)
deposition notices sent to other component manufacturers (Archroma, Arkema, BASF,
Chemours, and E. I. DuPont de Nemours). Moreover, it requested a Rule 30(b)(6) deposition of
Dynax on June 21, 2021 – almost a month after the due date for Plaintiffs’ responses to Dynax’s
pending Motions to Dismiss. It was only after Dynax responded to Plaintiffs’ counsel reminding
them that Plaintiffs had already completed what was agreed to be Dynax’s “comprehensive”
30(b)(6) deposition that Plaintiffs claimed that the new notice – or at least portions thereof –
were intended as jurisdictional discovery. (See correspondence attached hereto as Exhibit 2.)

        As an initial matter, characterizing the notice as “jurisdictional discovery” is no
justification for breaching the parties’ prior agreement. Plaintiffs have known all along that they
bear the burden of proving personal jurisdiction, and were free to include topics related to
personal jurisdiction in their comprehensive Rule 30(b)(6) deposition notice had they chosen to
do so. And indeed, even though sales information was not among the listed topics, Plaintiffs
asked questions related to sales during Dr. Kleiner’s Rule 30(b)(6) deposition and he answered
those questions.

       Furthermore, even apart from the parties’ prior agreement, Plaintiffs are not entitled to a
second Rule 30(b)(6) deposition of Dynax without leave of Court. As this Court ruled earlier
this month with respect to the deposition of Mitch Hubert, the parties cannot re-depose a witness
whose deposition has concluded without seeking leave of Court and showing good cause. To the
extent Plaintiffs’ letter may be considered a request for leave of Court, it should be denied
because good cause does not exist.

       The only topics from the new Rule 30(b)(6) deposition notice that Plaintiffs contend are
relevant in regard to Dynax’s pending Motions to Dismiss are topics 5 and 6, which state:

       5. The total dollar sales per year for each of YOUR COMPONENT PRODUCT(S).
       6. The total volume sold per year for each of YOUR COMPONENT PRODUCT(S).

As the attachments to Plaintiffs’ letter show, however, Plaintiffs have already received this data
in detail from Dynax, in the form of Exhibits A and B to its fact sheet. A Rule 30(b)(6) witness
could do no more than read the numbers from the charts and confirm that the numbers have been
    2:18-mn-02873-RMG              Date Filed 05/28/21           Entry Number 1655-2               Page 3 of 65




Hon. Richard Mark Gergel
Blaise N. Barber, Esq.
May 21, 2021
Page 3

read correctly – a feat already accomplished by Dynax’s Certification submitted with the data.
While Plaintiffs complain that the Certification “notes specifically that the information contained
in the exhibits is not based on personal knowledge,” their argument and the Certification itself
(which was approved by the Court in Case Management Order 5D) proves the point that no
witness would be expected to have personal knowledge of this voluminous data.1

        More fundamentally, the sales data contained in Exhibits A and B, which shows sales by
dollar amount and by weight, has no relevance to Dynax’s Motions to Dismiss for lack of
personal jurisdiction, because none of those sales are to companies in any of the jurisdictions
where Dynax has filed Motions to Dismiss. And this should not come as a surprise to Plaintiffs,
because Plaintiffs have had a complete list of Dynax’s AFFF manufacturing customers since
Dynax served its initial discovery responses on July 10, 2020. Moreover, contrary to Plaintiffs’
assertion, Dynax’s responses to Plaintiffs’ jurisdictional discovery did not refer Plaintiffs to
either Exhibit A or B to Dynax’s fact sheet. Rather, one interrogatory response (out of 25
interrogatory responses and 20 responses to requests for production of documents) referred to the
fact sheet itself, which was served on March 17, 2021, and contains the list of Dynax
fluorosurfactants purchased by its customers for use in AFFF. (See Response to Interrogatory 8
in sample Dynax jurisdictional discovery responses attached as Exhibits 3 and 4; Dynax’s
responses in other bellwether cases are substantively identical.)

        In Weirton Area Water Board v. 3M Company, et al., 2020 WL 8184956 (N.D. W. Va.
Nov. 20, 2020), a PFAS water contamination case filed by Mr. Napoli’s firm that is now part of
this MDL, the United States District Court for the Northern District of West Virginia found that
Plaintiffs were not entitled to jurisdictional discovery and granted Dynax’s motion to dismiss for
lack of personal jurisdiction. Although jurisdictional discovery was not needed as to Dynax in
the bellwether cases for the same reasons identified by the Court in Weirton, in order to avoid an
unnecessary discovery dispute, Dynax timely and fully responded to Plaintiffs’ jurisdictional
discovery. Those responses, combined with the voluminous discovery already produced by
Dynax in the MDL, confirms that Dynax is not subject to personal jurisdiction in the six
bellwether cases in which it has filed Motions to Dismiss. Plaintiffs’ attempt to take a second
Rule 30(b)(6) deposition of Dynax is not only a violation of the parties’ agreement, but also an
exercise in futility which would only serve to burden Dynax unnecessarily.

                                                      Very truly yours,



                                                      Addie K. S. Ries

1
  To the extent Plaintiffs seek information regarding the source of the voluminous data contained in Exhibits A and
B, counsel for Dynax offered to obtain and provide such information (in verified form) during the parties’
abbreviated meet and confer discussions. Plaintiffs did not respond to that offer before sending their May 18th letter
to the Court, but Dynax remains willing to provide such information.
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2   Page 4 of 65




                          EXHIBIT 1
    2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2          Page 5 of 65




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION



   IN RE: AQUEOUS FILM-FORMING                             MDL No. 2:18-mn-2873-RMG
   FOAMS PRODUCTS LIABILITY
   LITIGATION                                              This Document relates to:
                                                           ALL CASES



PLAINTIFFS’ NOTICE OF DEPOSITION OF DEFENDANT DYNAX CORPORATION
   REGARDING PRODUCTION AND SALE OF COMPONENTS USED IN AFFF

       PLEASE TAKE NOTICE THAT, under Federal Rule of Civil Procedure 30, Plaintiffs

will take the remote oral and videotaped deposition of Defendant Dynax Corporation

(“Defendant”) at 9:00am (EST) on June 21, 2021.

       Defendant is directed to designate a person or persons to testify on its behalf on the matters

listed in Schedule A attached to this Notice of Deposition. Plaintiffs request that Defendant provide

the name(s) and title(s) of the person(s) it will designate to give testimony and summaries of the

areas in which each designated person will give testimony. Under Federal Rules of Civil Procedure

30(b)(2) and 34, Defendant is requested to produce the documents responsive to the requests listed

on Schedule B fourteen (14) days before the deposition is to take place. Exhibits for this deposition

will be marked digitally by video teleconferencing/teleconferencing and all original exhibits will

be maintained by the court reporter.
    2:18-mn-02873-RMG         Date Filed 05/28/21     Entry Number 1655-2        Page 6 of 65




       PLEASE TAKE FURTHER NOTICE, in order to participate in the remote

deposition, please contact Laura Rodia at scheduling@golkow.com at least three (3) calendar

days prior to the deposition to advise how you plan to attend the deposition either by (1)

video with speaking privileges (not muted); (2) video without speaking privileges (muted); or

(3) telephonically only without speaking privileges (muted). Further, failure to advise how

you plan to attend three (3) calendar days prior to the deposition could impact your ability

to attend because of the nature of remote deposition logistics, confidentiality, and security of

the remote deposition.



  Dated: May 10, 2021                                      s/ Michael A. London
                                                           Michael A. London
                                                           Douglas and London PC
                                                           59 Maiden Lane, 6th Floor
                                                           New York, NY 10038
                                                           212-566-7500
                                                           212-566-7501 (fax)
                                                           mlondon@douglasandlondon.com

                                                           Paul J. Napoli
                                                           Napoli Shkolnik PLLC
                                                           360 Lexington Avenue, 11th Floor
                                                           New York, NY 10017
                                                           212-397-1000
                                                           646-843-7603 (fax)
                                                           pnapoli@napolilaw.com

                                                           Scott Summy
                                                           Baron & Budd, P.C.
                                                           3102 Oak Lawn Avenue, Suite 1100
                                                           Dallas, TX 75219
                                                           214-521-3605
                                                           ssummy@baronbudd.com

                                                           Plaintiffs’ Co- Lead Counsel

                                                           -and-
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2      Page 7 of 65




                                             Fred Thompson, III
                                             Motley Rice
                                             28 Bridgeside Blvd.
                                             Mount Pleasant, SC 29464
                                             843-216-9118
                                             fthompson@motleyrice.com

                                             Plaintiffs’ Liaison Counsel




                                  3
    2:18-mn-02873-RMG             Date Filed 05/28/21     Entry Number 1655-2          Page 8 of 65




                                          SCHEDULE A

                                            Definitions

        The following definitions apply to this Notice of Deposition and are deemed to be

incorporated into each subject listed below:

        1.      “You,” “Your,” “Defendant,” and “Dynax” means Dynax Corporation and any of

its directors, officers, agents (including attorneys, accountants, consultants, investment advisors or

bankers), employees, representatives and any other PERSON purporting to act on its behalf. These

terms also include present and former divisions, affiliates, subsidiaries, predecessor entities,

acquired entities, related entities, successors, assigns, or any other entity acting or purporting to

act on its behalf.

        2.      “AFFF” means aqueous film-forming foam.

        3.      “AFFF Products” means any product containing AFFF.

        4.      “Component Product(s)” means any fluorotelomer and/or fluorosurfactant products

that were ultimately incorporated into AFFF or AFFF PRODUCTS.

        5.      “Computer” means all devices utilizing microchips to facilitate processing,

analysis, or storage of data, including microcomputers (also known as personal computers), laptop

computers, portable computers, notebook computers, palmtop computers (also known as personal

digital assistants or PDA’s), smart phones, tablet computers or other mobile devices,

minicomputers and mainframe computers.

        6.      “Computer system,” when used in reference to any computer, includes the

following information: (a) the computer type, brand, and model, and (b) the brand and version of

all software, including operating system, private- and custom-developed applications, commercial

applications, and/or shareware.

        7.      “Documents” as used in this Request is coextensive with the meaning of the terms
    2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2          Page 9 of 65




“documents” and “tangible things” in FRCP 34, and shall have the broadest possible meaning and

interpretation ascribed to the terms “documents” and “tangible things” under FRCP 34. Consistent

with the above definition, the term document shall include, without limitation, any written, printed,

typed, photostatic, photographed, recorded, computer-generated, computer-stored, or otherwise

maintained or reproduced communication or representation, any data compilation in any form,

whether comprised of letters, words, numbers, pictures, sounds, bytes, e-mails, electronic signals

or impulses, electronic data, active files, deleted files, file fragments, or any combination thereof

including, without limitation, all memoranda, notes, records, letters, envelopes, telegrams,

messages, studies, analyses, contracts, agreements, projections, estimates, working papers,

accounts, analytical records, reports and/or summaries of investigations, opinions or reports of

consultants, opinions or reports of experts, opinions or reports of accountants, other reports, trade

letters, press releases, comparisons, books, diaries, articles, magazines, newspapers, booklets,

brochures, pamphlets, circulars, bulletins, notices, forecasts, drawings, diagrams, instructions,

minutes of meetings or communications of any type, including inter- and intra-office

communications, questionnaires, surveys, charts, graphs, photographs, phonographs, films, tapes,

discs, data cells, drums, printouts, all other compiled data which can be obtained (translated, if

necessary, through intermediary or other devices into usable forms), documents maintained on,

stored in or generated on any electronic transfer or storage system, any preliminary versions, drafts

or revisions of any of the foregoing, and other writings or documents of whatever description or

kind, whether produced or authorized by or on behalf of you or anyone else, and shall include all

non-identical copies and drafts of any of the foregoing now in the possession, custody or control

of you, or the former or present directors, officers, counsel, agents, employees, partners,

consultants, principals, and/or persons acting on your behalf.

       8.      “Electronic data” or “data” means the original (or identical duplicate when the
                                                 5
   2:18-mn-02873-RMG            Date Filed 05/28/21       Entry Number 1655-2          Page 10 of 65




original is not available), and any non-identical copies (whether non-identical because of notes

made on copies or attached comments, annotations, marks, transmission notations, or highlighting

of any kind) of writings of every kind and description whether inscribed by mechanical, facsimile,

electronic, magnetic, digital, or other means. Electronic data includes, by way of example only,

computer programs (whether private, commercial, or work-in-progress), programming notes or

instructions, activity listings of electronic mail receipts and/or transmittals, output resulting from

the use of any software program, including word processing documents, spreadsheets, database

files, charts, graphs and outlines, electronic mail, operating systems, source code of all types

peripheral drivers, PIF files, batch files, ASCII files, and any and all miscellaneous files and/or file

fragments, regardless of the media on which they reside and regardless of whether said electronic

data consists in an active file, deleted file or file fragment. Electronic data includes any and all

items stored on computer memories, hard disks, floppy disks, CD-ROMs, removable media such

as Zip disks, Jaz cartridges, Bernoulli Boxes and their equivalent, magnetic tapes of all types,

microfiche, punched cards, punched tape, computer chips, including, but not limited to EPROM,

PROM, RAM and ROM, on or in any other vehicle for digital data storage and/or transmittal. The

term electronic data also includes the file, folder tabs and/or containers and labels appended to, or

associated with, any physical storage device associated with each original and/or copy.

       9.      “Electronic media” means any magnetic or other storage media device used to

record electronic data. Electronic media devices may include computer memories, hard disks,

floppy disks, CD-ROM, removable media such as Bernoulli Boxes and their equivalent, magnetic

tapes of all types, microfiche, punched cards, punched tape, computer chips, including, but not

limited to EPROM, PROM, RAM and ROM, or on or in any other vehicle for digital data storage

and/or transmittal.

       10.     “End User(s)” means any PERSON to whom YOU delivered, tendered, and/or sold
                                                   6
   2:18-mn-02873-RMG            Date Filed 05/28/21      Entry Number 1655-2          Page 11 of 65




AFFF PRODUCTS and/or TRAINING FOAM(S).

       11.     “Identify” or “identity” with respect to PERSONS, means to give, to the extent

known, the PERSON’S full name, present or last known address, and when referring to a natural

person, additionally, the present or last known place of employment.

       12.     “Person(s)” means any individual, corporation (including any non-profit

corporation), general or limited partnership, limited liability company, joint venture, estate, trust,

association, organization, governmental authority or entity, or any other entity.

       13.     “PFAS” shall refer to any and all Per- and polyfluoroalkyl substances, including

but not limited to Perfluorooctane Sulfonate (“PFOS”), Perfluorooctanoic Acid (“PFOA”),

Perfluorohexanoic acid (“PFHxA”), and Perfluorohexanesulfonic acid (“PFHxS”).

       14.     “Relating to,” “relate to,” “referring to,” “refer to,” “reflecting,” “reflect,”

“concerning,” or “concern” shall mean evidencing, regarding, concerning, discussing, embodying,

describing, summarizing, containing, constituting, showing, mentioning, reflecting, pertaining to,

dealing with, relating to, referring to in any way or manner, or in any way logically or factually,

connecting with the matter described in that paragraph of these demands, including documents

attached to or used in the preparation of or concerning the preparation of the documents.

       15.     “Training Foam(s)” means foam concentrates intended to simulate AFFF

concentrates for training purposes.

       16.     "Or" and "and" will be used interchangeably.

       17.     Unless otherwise indicated, the relevant time period for the information sought for

each topic and request is from the date YOU first manufactured, processed, and/or sold any

COMPONENT PRODUCT(S).




                                                  7
   2:18-mn-02873-RMG           Date Filed 05/28/21    Entry Number 1655-2        Page 12 of 65




                                            Topics

        Pursuant to Federal Rules of Civil Procedure 30(b)(6), Defendant shall be prepared to

testify regarding the following subjects:

   1.      The brand names and/or product identification numbers for YOUR COMPONENT
           PRODUCT(S).

   2.      The chemical compositions and/or formulations of YOUR COMPONENT
           PRODUCT(S), including any changes to those compositions and/or formulations
           during the relevant time period.

   3.      The dates when YOU started and (if applicable) stopped manufacturing, processing,
           and/or selling YOUR COMPONENT PRODUCT(S).

   4.      The entities to whom YOU sold, processed, manufactured and/or distributed YOUR
           COMPONENT PRODUCT(S), including but not limited to, the name and address of
           the entity and the time period(s) where YOU sold or distributed YOUR COMPONENT
           PRODUCT(S) to said entity.

   5.      The total dollar sales per year for each of YOUR COMPONENT PRODUCT(S).

   6.      The total volume sold per year for each of YOUR COMPONENT PRODUCT(S).

   7.      YOUR current and former employees who have knowledge of facts relevant to YOUR
           sale, manufacture, and/or distribution of YOUR COMPONENT PRODUCT(S).

   8.      To the extent you have produced sales records in this litigation, a description of the
           categories of information kept in those sales records, including but not limited to
           spreadsheets reflecting sales information, how those records were compiled, kept,
           updated, and how YOU used that information.
2:18-mn-02873-RMG         Date Filed 05/28/21      Entry Number 1655-2        Page 13 of 65




                                     SCHEDULE B

                          REQUESTS FOR PRODUCTION

1. All purchase agreements, purchase contracts, invoices, supply contracts, receipts, or other
   documentation evidencing YOUR sale, manufacture, and/or distribution of YOUR
   COMPONENT PRODUCT(S).

2. All DOCUMENTS reflecting any contracts and/or agreements that YOU had with
   suppliers, wholesalers, distributors, or any other entity that sold YOUR COMPONENT
   PRODUCT(S).

3. All purchase orders, invoices, contracts, and/or other related materials that provide
   information about the sale, manufacture, and/or distribution of YOUR COMPONENT
   PRODUCT(S), including but not limited to the dates when YOUR COMPONENT
   PRODUCT(S) were sold, the quantity YOU included in each shipment, and the amount (in
   dollars) YOU were paid for each shipment.

4. All DOCUMENTS relating to the procedures and protocols for maintaining sales,
   production, volume, and invoicing records for YOUR COMPONENT PRODUCT(S).




                                            9
   2:18-mn-02873-RMG         Date Filed 05/28/21     Entry Number 1655-2       Page 14 of 65




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a true and correct copy of Plaintiffs’ Notice of

Deposition of Defendant Dynax Corporation Regarding Production and Sale of Components Used

in AFFF was served via electronic mail upon the following:


Addie K.S. Ries
Kirk Warner
Cliff Brinson
SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, LLP
150 Fayetteville Street, Ste. 2300
Raleigh, NC 27601
(919) 821-1220
aries@smithlaw.com
kwarner@smithlaw.com
cbrinson@smithlaw.com

Counsel for Dynax Corporation

Joseph G. Petrosinelli
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
P: (202) 434-5547
F: (202) 434-5029
jpetrosinelli@wc.com

Michael A. Olsen
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
P: (312) 701-7120
F: (312) 706-8742
molsen@mayerbrown.com

Co-lead Counsel for Defendants

Brian Duffy
Duffy & Young LLC
96 Broad Street
Charleston, SC 29401
P: (843) 720-2044
                                              10
   2:18-mn-02873-RMG        Date Filed 05/28/21   Entry Number 1655-2     Page 15 of 65




F: (843) 720-2047
bduffy@duffyandyoung.com

David E. Dukes
Nelson Mullins Riley & Scarborough LLP
1320 Main Street, 17th Floor
Columbia, SC 29201
P: (803) 255-9451
F: (803) 256-7500
david.dukes@nelsonmullins.com

Co-liaison Counsel for Defendants



                                                     s/ Michael A. London
                                                     Michael A. London
                                                     Douglas and London PC
                                                     59 Maiden Lane, 6th Floor
                                                     New York, NY 10038
                                                     212-566-7500
                                                     212-566-7501 (fax)
                                                     mlondon@douglasandlondon.com

                                                     Plaintiffs’ Co-Lead Counsel




                                          11
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2   Page 16 of 65




                          EXHIBIT 2
           2:18-mn-02873-RMG           Date Filed 05/28/21         Entry Number 1655-2           Page 17 of 65



Cheryl Bona

From:                              Addie Ries
Sent:                              Sunday, May 16, 2021 1:30 PM
To:                                Rebecca Newman; Michael London; Wesley Bowden
Subject:                           RE: AFFF MDL: 30(b)(6) Deposition Notices


Rebecca,
To the extent Plaintiffs are seeking a jurisdictional 30b6 deposition of Dynax, as you indicated is the purpose of Topics 5-
6, we believe this is improper and Plaintiffs would need to seek leave of Court to do so. I understand that you do not
have our Exhibit A in hand yet (which will tell you volumes sold to particular customers); however, the relevant question
for jurisdictional purposes is where are Dynax’s customers located (not how much they purchased). Plaintiffs have the
list of Dynax customers in Dynax’s responses to Plaintiffs’ master discovery (which list would allow you to verify that
none of Dynax’s customers are located in the jurisdictions were Dynax filed jurisdictional motions to dismiss). You also
have Dr. Kleiner’s declaration confirming that Dynax has never made any sales to the jurisdictions at issue. Thus, to the
extent Plaintiffs would claim the NOD to be jurisdictional discovery, we think it is both procedurally and substantively
improper and would require leave of Court.
I am happy to discuss on Monday if you would like, but I think this issue is clear.

On a separate note, I spoke with Michael on Friday and agreed to get him dates for late June/early July for Dr. Kleiner’s
individual deposition.

Best regards,
Addie



From: Rebecca Newman [mailto:rnewman@douglasandlondon.com]
Sent: Friday, May 14, 2021 3:09 PM
To: Addie Ries <aries@smithlaw.com>; Michael London <mlondon@douglasandlondon.com>; Wesley Bowden
<wbowden@levinlaw.com>
Subject: RE: AFFF MDL: 30(b)(6) Deposition Notices

Addie,

Topics 5 and 6 of the present 30(b)(6) deal with sales information both in regard to volume and revenue/sales. Those
particular topics are part of the jurisdictional discovery that we have been forced to do now as a consequence of your
filing of motions to dismiss. Those are not topics for which a 30(b)(6) witness has previously been produced, nor, has
Dynax produced this sales information, which I understand to be what is in Exhibit A of the DFS. However, we have not
seen this Exhibit A yet, so we have no way to know whether it will be sufficient for the purposes of establishing sales
over time. We are happy to meet and confer to discuss, but at least as it pertains to Topics 5-6, this is discovery that we
need now as part of the opposition effort in regards to the MTDs filed by Dynax. As such, we cannot withdraw this
notice, but, of course, are happy to meet and confer to see if there are other areas of the notice that we may either be
able to narrow or at least hold in abeyance until a later date.

We are available on either Monday or Tuesday to discuss further, let me know if either of those days work for
you. Thank you.



From: Addie Ries <aries@smithlaw.com>
Sent: Friday, May 14, 2021 2:34 PM
                                                             1
          2:18-mn-02873-RMG           Date Filed 05/28/21        Entry Number 1655-2          Page 18 of 65

To: Michael London <mlondon@douglasandlondon.com>; Wesley Bowden <wbowden@levinlaw.com>; Rebecca
Newman <rnewman@douglasandlondon.com>
Subject: FW: AFFF MDL: 30(b)(6) Deposition Notices

Michael, Wes, and Rebecca,
As you may recall, Dynax is a little unique re: its 30b6 notice. When the PEC served its “manufacturing issues” 30b6 NOD
on Dynax last summer, I spoke with Wes and urged him to take it down and re-issue a comprehensive 30b6 notice so
that we could do Dynax’s 30b6 deposition in a single sitting, rather than with piecemeal 30b6 notices. This was
important and made sense for both sides because Dr. Kleiner is the only person at Dynax with historical knowledge of
the company and its products. The PEC agreed and withdrew the manufacturing 30b6 notice and replaced it with a
single comprehensive 30b6 notice, and Dynax put Dr. Kleiner up for deposition over 2 days in November. The JSR
recorded this agreement for several months leading up to Dr. Kleiner’s deposition as follows.




Following Dr. Kleiner’s 30b6 deposition for Dynax, the JSR has recorded that Dynax’s 30b6 deposition was completed in
November 2020 (except with respect to the topics regarding electronic discovery for which Dr. Kleiner was not
designated). Pursuant to these agreements and representations to the Court, we request that the PEC withdraw the
attached notice. Judge Gergel’s ruling on Wednesday striking Tyco’s notice for a second deposition of Mr. Hubert leaves
no question that the parties cannot seek to re-depose a person (or entity in this case) without leave of Court.

As a practical matter, Dr. Kleiner answered questions related to the topics in your new NOD during his November
deposition and we’ve provided exact information in our response to Interrogatory No. 2 of Plaintiffs’ master discovery to
Dynax and in our NMG Fact Sheet. I have exchanged emails separately with Wes regarding the exhibits to Dynax’s NMG
Fact Sheet and you will have those shortly.

Thanks,
Addie



From: Anne Accettella [mailto:aaccettella@douglasandlondon.com]
Sent: Monday, May 10, 2021 6:43 PM
To: jpetrosinelli@wc.com; molsen@mayerbrown.com; Brian Duffy <bduffy@duffyandyoung.com>;
david.dukes@nelsonmullins.com; Pamela Jones <pjones@duffyandyoung.com>; derickson@shb.com;
dbdwerlkotte@shb.com; jhackman@shb.com; Rushton, Maurissa J. (SHB) <MRUSHTON@shb.com>; Addie Ries
<aries@smithlaw.com>; Kirk Warner <kwarner@smithlaw.com>; Cliff Brinson <cbrinson@smithlaw.com>;
pcondron@crowell.com; czatz@crowell.com; LAradi@crowell.com; cwagner@crowell.com;
robertjordan@parkerpoe.com; steveweber@parkerpoe.com; melaniedubis@parkerpoe.com;
charlesraynal@parkerpoe.com; meaton@sidley.com; dspira@sidley.com; hlevine@sidley.com; arothman@sidley.com;
Holian, Matt <matt.holian@dlapiper.com>; john.wellschlager@dlapiper.com
Cc: Michael London <mlondon@douglasandlondon.com>; Paul Napoli <PNapoli@NSPRLaw.com>; Scott Summy
<ssummy@baronbudd.com>; Fred Thompson <fthompson@motleyrice.com>; Rebecca Newman
<rnewman@douglasandlondon.com>; Tate Kunkle <tkunkle@douglasandlondon.com>; Andrew Croner
                                                            2
           2:18-mn-02873-RMG                Date Filed 05/28/21            Entry Number 1655-2               Page 19 of 65

<acroner@napolilaw.com>; Ashley Campbell <acampbell@slenvironment.com>; Lisa Greenberg
<lgreenberg@douglasandlondon.com>; mbessis@motleyrice.com
Subject: AFFF MDL: 30(b)(6) Deposition Notices

Counsel,

Please see the attached 30(b)(6) deposition notices.

Regards,
Anne


Anne E. Accettella
Douglas & London, P.C.
59 Maiden Lane 6th Fl.
New York, NY 10038
Tel: (212) 566-7500 Ext. 287
Fax: (212) 566-7501


IMPORTANT: This e-mail message is intended solely for the individual or individuals to whom it is addressed. It may contain
confidential attorney-client privileged information and attorney work product. If the reader of this message is not the intended recipient,
you are requested not to read, copy or distribute it or any of the information it contains. Please delete it immediately and notify us by
return e-mail or by telephone (919) 821-1220.




                                                                     3
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2   Page 20 of 65




                          EXHIBIT 3
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2         Page 21 of 65




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION



                                                           MDL NO. 2:18-mn-2873-RMG
IN RE: AQUEOUS FILM- FORMING
FOAMS PRODUCTS LIABILITY
LITIGATON                                                    This Document Relates to:
                                                   City of Stuart, Florida v. 3M Company et al.,
                                                               2:18-cv-03487-RMG



   DEFENDANT DYNAX CORPORATION’S RESPONSES TO PLAINTIFF CITY OF
   STUART, FLORIDA’S FIRST SET OF INTERROGATORIES (JURISDICTIONAL
                              DISCOVERY)

         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Dynax

Corporation (“Defendant” or “Dynax”) hereby responds and objects to Plaintiff’s First Set of

Interrogatories (the “Interrogatories”). The responses set forth below are provided in good faith

and are based upon information Dynax has gathered to date. Dynax may, and reserves the right

to, supplement these responses with different or additional information in the future.

      OBJECTIONS TO PLAINTIFF’S INSTRUCTIONS AND INTERROGATORIES

         1.    Dynax objects to Plaintiff’s Instructions and Interrogatories in full because Dynax

did not make or sell AFFF, PFOS, or PFOA and Plaintiff’s Interrogatories seek to impose an

undue burden upon Dynax which is not proportional to the needs of this case or “the parties’

relative access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” See F.R.C.P. 26 (b)(1).

         2.    Dynax objects to Plaintiff’s Instructions and Interrogatories to the extent they

attempt to impose duties and obligations on Dynax that exceed those imposed or authorized by



# 9034345_1
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2         Page 22 of 65




the Federal Rules of Civil Procedure, the Local Rules of this Court, agreements between the

Parties, or the Court’s orders, including, but not limited to, the extent to which they exceed the

permissible scope of discovery, and/or seek to impose duties of responding and/or

supplementation different from or in excess of those imposed by the applicable rules,

agreements, and orders.

       3.       Dynax objects to Plaintiff’s Instructions and Interrogatories to the extent they

request information that is protected from discovery pursuant to the attorney-client privilege,

work product doctrine, or any other applicable privilege under state or federal law.

       4.       Dynax objects to each and every Instruction and Interrogatory that seeks third-

party private, confidential, trade secret, or proprietary information, which information has been

maintained in confidence and is subject to contractual or court-ordered limitations on

disclosure.

       5.       Dynax objects to each and every Instruction and Interrogatory to the extent that it

seeks information that is equally obtainable by Plaintiffs from another source, including publicly

available information and documents already produced in this litigation.

       6.       Dynax objects to each and every Instruction and Interrogatory to the extent that it

seeks information beyond applications relevant to aqueous film-forming foam or “AFFF.”

Dynax further objects to each and every Instruction and Interrogatory as overbroad, unduly

burdensome, not relevant to the claims or defenses in this case, and not proportional to the needs

of the case, to the extent it seeks information from outside of the United States. Except where

otherwise indicated, Dynax’s responses will be limited to information about Dynax’s

fluorosurfactants which may have been used in the United States in aqueous film-forming foam

applications.



                                                 2
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2          Page 23 of 65




       7.      Dynax objects to Plaintiff’s Instruction defining the term “IDENTIFY” as overly

broad and unduly burdensome to the extent it seeks to have Dynax provide information that is

not within Dynax’s possession, custody, or control and/or attempts to impose on Dynax

obligations beyond those which are required under the Federal Rules of Civil Procedure. Dynax

further objects to Plaintiff’s definition of “IDENTIFY” to the extent that it seeks to impose

obligations on Dynax which are not proportional to the needs of this litigation.

       8.      Dynax’s responses to these Interrogatories are based upon its good faith

interpretation of the Interrogatories. Should a different interpretation of any Interrogatory be

asserted, Dynax reserves the right to add to, modify, or otherwise amend these responses.

       9.      Dynax’s responses to these Interrogatories are based only upon facts known at

this time. Discovery in this MDL is ongoing, and during the course of subsequent discovery,

Dynax may become aware of supplemental, additional, or other responsive information.

Dynax reserves the right to update, amend, or supplement these responses. In addition, these

Interrogatories are made without prejudice to Dynax’s right to present further additional or

other evidence or contentions in a motion for summary judgment, at trial, or otherwise, based

upon information hereafter identified, obtained, or developed.

       10.     In furnishing these responses, Dynax does not admit or concede the relevance,

materiality, or admissibility in evidence of any Interrogatory, any information included in

response thereto, or any document disclosed. All objections to the use, at trial or otherwise, of

any document or piece of information disclosed in response to the Interrogatories are

expressly reserved.

       11.     Dynax’s objections to Plaintiff’s Instructions and Interrogatories are hereby

incorporated by reference in its response to every Interrogatory as if fully set forth therein.



                                                  3
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2          Page 24 of 65




                      OBJECTIONS TO PLAINTIFF’S DEFINITIONS

        12.    Dynax objects to Plaintiff’s definition of the term “DOCUMENT” to the extent

it seeks information that is not relevant and/or proportional to the needs of the litigation and/or

seeks information from individuals who are not subject to the control of Dynax. Dynax further

objects to the extent the definition seeks more than is required under the Federal Rules of Civil

Procedure and the applicable Orders in this case. Dynax further objects to the definition of

“DOCUMENT” to the extent that it seeks information that is protected from discovery

pursuant to the attorney-client, work-product, or any other applicable privilege under state or

federal law. Dynax will answer this discovery using the term “DOCUMENT” as defined by

Federal Rule of Civil Procedure 34(a) and consistent with the applicable Orders entered in this

litigation.

        13.    Dynax objects to Plaintiff’s definition of the term “ELECTRONIC

RECORDS” to the extent it seeks information that is not relevant and/or proportional to the

needs of the litigation and/or seeks records from individuals who are not subject to the control

of Dynax. Dynax further objects to the extent the definition seeks more than is required under

the Federal Rules of Civil Procedure and the applicable Orders in this case. Dynax further

objects to the definition of “ELECTRONIC RECORDS” to the extent that it seeks

information that is protected from discovery pursuant to the attorney-client, work-product, or

any other applicable privilege under state or federal law. Dynax will answer this discovery

using the term “ELECTRONIC RECORDS” as defined by Federal Rule of Civil Procedure

34(a) and consistent with the applicable Orders entered in this litigation.

        14.    Dynax objects to Plaintiff’s definition of the term “COMMUNICATION(S)”

to the extent it seeks information that is not relevant and/or proportional to the needs of the



                                                  4
 2:18-mn-02873-RMG           Date Filed 05/28/21         Entry Number 1655-2          Page 25 of 65




litigation and/or seeks information regarding individuals who are not subject to the control of

Dynax. Dynax further objects to the extent the definition seeks more than is required under

the Federal Rules of Civil Procedure and the applicable Orders in this case. Dynax further

objects to the definition of “COMMUNICATION(S)” to the extent that it seeks information

that is protected from discovery pursuant to the attorney-client, work-product, or any other

applicable privilege under state or federal law.

        15.     Dynax    objects    to   Plaintiff’s   definition   of   the   term   “INTERNAL

COMMUNICATION(S)” to the extent it seeks information that is not relevant and/or

proportional to the needs of the litigation. Dynax further objects to the extent the definition

seeks more than is required under the Federal Rules of Civil Procedure and the applicable

Orders in this case. Dynax further objects to the definition of “INTERNAL

COMMUNICATION(S)” to the extent that it asks for information that is protected from

discovery pursuant to the attorney-client, work-product, or any other applicable privilege under

state or federal law.

        16.     Dynax    objects    to   Plaintiff’s   definition   of   “RELATING      TO”   and

“CONCERNING” to the extent it relates to information that is not relevant and/or

proportional to the needs of the litigation. Dynax further objects to the definition of

“RELATING TO” and “CONCERNING” as overly broad and unduly burdensome to the

extent it seeks to impose on Dynax obligations beyond those which are required under the

Federal Rules of Civil Procedure.

        17.     Dynax objects to Plaintiff’s definition of the terms “YOU,” “YOUR,” and

“DEFENDANT” as overly broad and unduly burdensome because it includes individuals and

entities not parties to this suit and not under the control of Dynax. Dynax further objects to



                                                   5
 2:18-mn-02873-RMG          Date Filed 05/28/21     Entry Number 1655-2         Page 26 of 65




this definition as it seeks to impose on Dynax discovery obligations beyond those required

under the Federal Rules of Civil Procedure.

       18.    Dynax objects to Plaintiff’s definition of “ADVERSE EFFECT(S)” as overly

broad, unduly burdensome, and not relevant and/or proportional to the needs of the litigation

to the extent it seeks information about “possible” effects, which are speculative. If Dynax

responds to any Interrogatories that include this term, Dynax does not concede or adopt any

implication, suggestion, or assertion that an alleged causal relationship, increased risk,

association, or other similar relationship exists, nor that Plaintiff has suffered injury or

damage of any kind whatsoever.

       19.    Dynax objects to Plaintiff’s definitions of “AFFF” and “AFFF PRODUCT(s)”

because they are vague, ambiguous, overbroad, not stated with reasonable particularity, and

call for both speculation and expert opinion. In accordance with the common definitions of

these terms, “AFFF” and “AFFF products” shall be construed to mean aqueous film-forming

foam sold in the United States. Dynax never manufactured AFFF for sale or any product

containing AFFF.

       20.    Dynax objects to Plaintiff’s definition of “ENVIRONMENTAL EFFECT(S)”

as overly broad, unduly burdensome, and not relevant and/or proportional to the needs of the

litigation to the extent it seeks information about “possible” effects, impacts, alternations,

and/or changes, which are speculative. Dynax will construe the term “ENVIRONMENTAL

EFFECT(S)” to mean any known, actual detrimental change or alteration to an

environmental resource. Dynax will not consider the presence alone of a particular chemical,

material, or compound to be an “ENVIRONMENTAL EFFECT.” If Dynax responds to any

Interrogatories that includes this term, Dynax does not concede or adopt any implication,



                                               6
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2         Page 27 of 65




suggestion, or assertion in the Interrogatories that an alleged causal relationship, increased

risk, association, or other similar relationship exists, nor that Plaintiff has suffered injury or

damage of any kind whatsoever.

       21.     Dynax objects to Plaintiff’s definition of “HUMAN HEALTH EFFECT(S)”

as overly broad, unduly burdensome, and not relevant and/or proportional to the needs of

the litigation to the extent it seeks information about “possible” effects, impacts,

alternations, changes, ailments, sicknesses, and/or diseases, which are speculative. Dynax

will construe the term “HUMAN HEALTH EFFECT(S)” to mean any known, actual

changes to physical health, ailments, sicknesses, or diseases relating to humans and human

fetal development. Dynax does not consider the presence alone of a particular chemical,

material, or compound to be “HUMAN HEALTH EFFECT(S).” If Dynax responds to any

Interrogatories that includes this term, Dynax does not concede or adopt any implication,

suggestion, or assertion that an alleged causal relationship, increased risk, association, or

other similar relationship exists, nor that Plaintiff has suffered injury or damage of any kind

whatsoever.

       22.     Dynax     objects    to   Plaintiff’s   definition   of    “MANUFACTURING

DEFENDANTS” as overly broad and unduly burdensome to the extent it seeks to have Dynax

provide information that is not within Dynax’s possession, custody, or control. Dynax further

objects to the term “MANUFACTURING DEFENDANTS” as overly broad, vague, and

ambiguous in that it improperly lumps together two different types of defendants, specifically

(1) defendants that “currently or formerly produced or manufactured AFFF,” and (2)

defendants that “currently or formerly produced or manufactured PFAS that were

incorporated into any AFFF or AFFF PRODUCT.” Dynax further objects to this definition to



                                                 7
 2:18-mn-02873-RMG            Date Filed 05/28/21       Entry Number 1655-2          Page 28 of 65




the extent it seeks information that is not relevant and/or proportional to the needs of this

litigation.

        23.     Dynax objects to Plaintiff’s definition of “PFAS” as overly broad, unduly

burdensome, and seeks information that is not relevant and/or proportional to the needs of the

litigation to the extent it includes chemicals not at issue in this litigation. Dynax further objects

to the definition of “PFAS” as overly broad and unduly burdensome to the extent it seeks to

have Dynax provide information that is not within Dynax’s possession, custody, or control.

Dynax further objects that the term “PFAS” includes thousands of diverse chemicals which

are not at issue in this litigation. Dynax will construe the term “PFAS” to refer to the per- and

polyfluoroalkyl substances identified in Plaintiff’s complaint.

        24.     Dynax objects to Plaintiff’s definition of “PFOA” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within

Dynax’s possession, custody, or control. Dynax will construe the term “PFOA” to refer to

perfluorooctanoic acid, in accordance with its generally accepted definition.

        25.     Dynax objects to Plaintiff’s definition of “PFOS” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within

Dynax’s possession, custody, or control. Dynax will construe the term “PFOS” to refer to

perfluorooctanesulfonic acid, in accordance with its generally accepted definition. Dynax

further objects to all Interrogatories which include the term “PFOS” because PFOS molecules

are created by the electrofluorination process and Dynax’s fluorosurfactants do not include

any molecules created by the electrofluorination process. Accordingly, Dynax’s

fluorosurfactants have never contained PFOS or substances which may break down into

PFOS.



                                                   8
 2:18-mn-02873-RMG             Date Filed 05/28/21     Entry Number 1655-2         Page 29 of 65




        26.     Dynax objects to Plaintiff’s definition of “PFOA/PFOS-CONTAINING

PRODUCTS” as overly broad and unduly burdensome to the extent it seeks information that

is not relevant to Plaintiff’s claims or Dynax’s defenses. Dynax further incorporates by

reference its foregoing objections to Plaintiff’s definitions of PFOS and PFOA. Dynax

further objects to the extent Plaintiff’s definition includes any compound that “breaks down

into PFOA or PFOS” because, as it relates to PFOA, this phrase calls for speculation and/or

assumptions that are not supported by scientific evidence.

        27.     Dynax objects to Plaintiff’s definition of “TOXICOLOGICAL EFFECT(S)” as

overly broad and unduly burdensome to the extent it seeks information about “possible” effects,

impacts, changes, and/or alterations, which are speculative. Dynax will construe the term

“TOXICOLOGICAL EFFECT(S)” to mean any known, actual changes and/or alterations

relating to the toxicity, poisonousness, and/or harm of chemicals or substances to living

organisms. If Dynax responds to any Interrogatories that includes these terms, Dynax does not

concede or adopt any implication, suggestion, or assertion that an alleged causal relationship,

increased risk, association, or other similar relationship exists, nor that Plaintiff has suffered

injury or damage of any kind whatsoever.

        28.     Dynax’s foregoing objections to Plaintiff’s definitions are hereby incorporated

by reference in its response to every Interrogatory which includes these defined terms (or

variants thereof) as if fully set forth therein.


         FURTHER OBJECTIONS AND RESPONSES TO INTERROGATORIES

        1.      Identify each PERSON who has supplied information used in answering these

 interrogatories and specify the interrogatories for which each PERSON is responsible.

 RESPONSE:

                                                   9
2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2         Page 30 of 65




      Dynax objects to this Interrogatory to the extent it seeks information protected by the

attorney-client privilege, attorney work product doctrine, and/or any other applicable privilege.

Subject to and without waiving this objection, Dynax responds that these responses were

prepared by counsel based upon documents and information gathered with the assistance of

Dynax.



      2.      State whether YOU have ever conducted business in Florida, including but not

limited to whether YOU maintained an office, a mailing address, or owned real property.

RESPONSE:

      Dynax objects to this interrogatory as vague regarding the meaning of having “conducted

business in” Florida. Subject to and without waiving this objection, Dynax responds that it has

never maintained an office, a mailing address, or owned real property in the State of Florida.



      3.      State whether YOU have ever shipped or allowed YOUR products to be shipped

to the State of Florida.

RESPONSE:

      Dynax objects to this interrogatory insofar as it is asking about activities beyond Dynax’s

control. Subject to and without waiving this objection, Dynax responds that it has never

shipped any products to customers in the State of Florida.




      4.      Identify all of YOUR employees responsible for the sale and/or delivery of

YOUR products in the State of Florida. “IDENTIFY” for purposes of this interrogatory means



                                              10
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2          Page 31 of 65




 to state 1) sales to END USERS in Florida, 2) employees in Florida, and 3) facilities or real

 property located in Florida.

 RESPONSE:

       Dynax states that it has never sold or delivered any products to customers in the State of

 Florida.



       5.      Identify every warehouse, distribution center, and/or common carrier YOU

 utilize(d) to ship YOUR products to YOUR customers.

 RESPONSE:

       Dynax objects to this interrogatory as irrelevant insofar as it asks for information about

facilities outside the State of Florida. Subject to and without waiving this objection, Dynax

states that it has never utilized a warehouse or distribution center in the State of Florida to ship

products to its customers.




       6.      State whether YOU restrict the sale of YOUR products from any state, and if so,

 identify which state and the method by which YOU accomplish such restriction.

 RESPONSE:

       Dynax objects to this interrogatory as irrelevant insofar as it asks for information about

 states other than the State of Florida. Dynax further objects to this interrogatory as vague.

 Subject to and without waiving these objections, Dynax states that it has not affirmatively

 sought to restrict sales of its products to the State of Florida, but has never sold or attempted to

 sell any products there.



                                                11
 2:18-mn-02873-RMG           Date Filed 05/28/21        Entry Number 1655-2       Page 32 of 65




       7.      State whether YOU have ever registered a trade or service mark within the State

 of Florida.

 RESPONSE:

       Dynax states that it has never registered a trade or service mark with the State of Florida.




       8.      Identify every AFFF manufacturer YOU have sold YOUR products to and the

annual dollar value associated with those sales.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida. Subject to and without waiving this objection, Dynax directs Plaintiff

 to its Fact Sheet dated March 17, 2021.




       9.      Identify each and every brand and/or product type of AFFF in which YOUR

products are incorporated, and state whether those brands and/or product types of AFFF are sold

in Florida.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida, and because it calls for information not in Dynax’s care, custody or

 control. Subject to and without waiving these objections, Dynax states that once it sells its



                                                   12
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2       Page 33 of 65




 fluorosurfactants to AFFF manufacturers, it does not determine whether or how the AFFF

 manufacturer uses its fluorosurfactant in its AFFF formulas or where any AFFF product that

 may contain its fluorosurfactants may be sold.




       10.     State whether YOUR products are incorporated into any Mil-Spec AFFF

appearing on the Qualified Products List and if so, identify each such product and the years it

appeared on the QPL.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida, and because it calls for information not in Dynax’s care, custody or

 control. Subject to and without waiving these objections, Dynax believes that its products have

 been incorporated into numerous Mil-Spec AFFF products appearing on the QPL. However,

 because Dynax does not determine whether or how the AFFF manufacturer uses Dynax’s

 fluorosurfactants in its AFFF formulas or where any AFFF product that may contain its

 fluorosurfactants may be sold, Dynax lacks sufficient information to answer the remainder of

 this Interrogatory.




       11.     State whether YOU design, customize or modify any product (including its

labeling or packaging) YOU sell for use within the State of Florida.

 RESPONSE:




                                               13
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2          Page 34 of 65




       Dynax states that it has never sold any products to customers in the State of Florida and

 does not design, customize, or modify any of its products for use in the State of Florida.




       12.     Identify every trade show YOU or any of YOUR employees has attended in

Florida.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it seeks information about activities of

 Dynax’s employees outside of the course and scope of their employment for Dynax. Subject to

 and without waiving this objection, Dynax states that neither Dynax nor any employee acting

 on behalf of Dynax has ever attended a trade show in Florida.




       13.     Identify every trade publication in which YOUR company has appeared as an

advertiser.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not direct any advertisements specifically to the citizens, residents, or businesses of

 Florida. Dynax further states pursuant to Rule 33(d) that it has already produced to Plaintiff

 copies of the documents from which the answer to this interrogatory may be ascertained.




                                                 14
 2:18-mn-02873-RMG           Date Filed 05/28/21   Entry Number 1655-2         Page 35 of 65




       14.     Identify   any   COMMUNICATIONS         between    YOU    and    the   Florida’s

governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk to human

health if found in drinking water.

RESPONSE:

       Dynax states that it has not had any communications with the State of Florida’s

governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk to human

health if found in drinking water.




       15.     Identify   any   COMMUNICATIONS         between    YOU    and    the   Florida’s

 governmental agencies regarding whether AFFF and/or AFFF PRODUCT(S) pose a risk to

 human health.

RESPONSE:

       Dynax states that it has not had any communications with the State of Florida’s

 governmental agencies regarding whether AFFF or any AFFF products pose a risk to human

 health.




       16.     State whether the technical data sheets or material safety data sheets for any

product YOU sell that contains a warning specific to the State of Florida (Ex. California Safe

Drinking Water & Toxic Enforcement Act - Proposition 65).

RESPONSE:



                                             15
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2        Page 36 of 65




       Dynax states that its technical data sheets and material safety data sheets do not contain

any warnings specific to the State of Florida. Dynax further states pursuant to Rule 33(d) that it

has already produced to Plaintiff the technical data sheets and material safety data sheets from

which the answer to this interrogatory can be ascertained.




       17.     State whether YOU directly or indirectly provide comments regarding proposed

regulation of AFFF, AFFF Products, and/or PFOA/PFOS-CONTAINING PRODUCTS for

proposed regulations within the State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague.         Subject to and without waiving this

objection, Dynax states that it has never communicated with the State of Florida’s governmental

agencies regarding proposed regulation of AFFF, AFFF products, or products containing PFOA

or PFOS.




       18.     Identify YOUR efforts to propose, draft, modify, affect, stop, or otherwise

influence any ordinance regulation, legislation, policy, or law in the State of Florida related to

PFOA, PFOS, and/or PFAS.

RESPONSE:

       Dynax objects to this interrogatory as vague.         Subject to and without waiving this

 objection, Dynax states that it has never communicated with the State of Florida’s




                                                16
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2          Page 37 of 65




 governmental agencies regarding any ordinance, regulation, legislation, policy, or law related

 to PFOA, PFOA, or other PFAS.




       19.    Identify YOUR efforts to propose, draft, modify, affect, stop, or otherwise

influence any federal regulation, federal legislation, federal policy, or federal law related to

PFOA, PFOS, and/or PFAS.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Dynax further objects to this interrogatory as vague. Subject

 to and without waiving these objections, Dynax states pursuant to Rule 33(d) that it has already

 produced to Plaintiff copies of any documents from which the answer to this interrogatory may

 be ascertained.




       20.    Identify all channels YOU established or utilize to provide advice to YOUR

customers and potential customers regarding YOUR products in the State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague.       Subject to and without waiving this

 objection, Dynax states that it has never sold any products to customers in the State of Florida.




                                                17
 2:18-mn-02873-RMG            Date Filed 05/28/21        Entry Number 1655-2         Page 38 of 65




       21.     State how YOU advertise YOUR products to customers and potential customers,

identifying with specificity any DOCUMENTS YOU use to advertise.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not direct any advertisements specifically to the citizens, residents, or businesses of

 Florida. Dynax further states pursuant to Rule 33(d) that it has already produced to Plaintiff

 copies of the documents from which the answer to this interrogatory may be ascertained.




       22.     Identify any distributors, suppliers, or retailers through whom YOU sell YOUR

products and identify the volume of sales through those channels.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not sell its products through distributors, suppliers, or retailers.




       23.     Identify any contracts and/or agreements containing choice-of law clause(s) that

select the State of Florida as the governing law.



                                                    18
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2         Page 39 of 65




RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that contains a choice-of law clause that selects the law of the State of

 Florida as the governing law. Dynax further states pursuant to Rule 33(d) that it has already

 produced to Plaintiff copies of the documents from which the answer to this interrogatory may

 be ascertained.




       24.    Identify any and all contracts and/or agreements containing forum selection

clause(s) that select the State of Florida as the chosen forum for any disputes concerning the

contract.

RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that contains a forum selection clause that selects the State of Florida

 as the chosen forum for any disputes concerning the contract. Dynax further states pursuant to

 Rule 33(d) that it has already produced to Plaintiff copies of the documents from which the

 answer to this interrogatory may be ascertained.




                                                19
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2        Page 40 of 65




       25.     Identify any and all contracts and/or agreements executed and/or negotiated in the

State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that were executed or negotiated in the State of Florida.




                                               20
2:18-mn-02873-RMG       Date Filed 05/28/21   Entry Number 1655-2      Page 41 of 65




    This the 5th day of May, 2021.

                                      SMITH, ANDERSON, BLOUNT, DORSETT,
                                        MITCHELL & JERNIGAN, L.L.P.

                                      By:     /s/ Addie K.S. Ries
                                              Addie K.S. Ries
                                                S.C. State Bar No. 103016
                                                N.C. State Bar No. 31759
                                              Kirk G. Warner
                                                N.C. State Bar No. 16238
                                              Clifton L. Brinson
                                                N.C. State Bar No. 34331
                                              Post Office Box 2611
                                              Raleigh, North Carolina 27602-2611
                                              Telephone:      (919) 821-1220
                                              Facsimile:      (919) 821-6800
                                              Email:          aries@smithlaw.com
                                                              kwarner@smithlaw.com
                                                              cbrinson@smithlaw.com

                                              Attorneys for Dynax Corporation




                                        21
 2:18-mn-02873-RMG           Date Filed 05/28/21     Entry Number 1655-2        Page 42 of 65




                                 CERTIFICATE OF SERVICE

        I certify that on May 5, 2021, a copy of the foregoing was served via electronic mail upon
the following individuals:

Frank M. Petosa
Morgan & Morgan, P.A.
4th Floor
Plantation, FL 33324
fpetosa@forthepeople.com

Nancy M. Christensen
Weitz & Luxenberg, P.C.
700 Broadway
New York, NY 10003
nchristensen@weitzlux.com

Counsel for Plaintiff City of Stuart, Florida

Jessica L. Pahl
Anna J. Hrom
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
jphal@wc.com
ahrom@wc.com

Bellwether Liaison Counsel for Defendants




                                                22
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2      Page 43 of 65




                                  SMITH, ANDERSON, BLOUNT, DORSETT,
                                    MITCHELL & JERNIGAN, L.L.P.

                                  By:     /s/Addie K.S. Ries
                                          Addie K.S. Ries
                                            S.C. State Bar No. 103016
                                            N.C. State Bar No. 31759
                                          Kirk G. Warner
                                            N.C. State Bar No. 16238
                                          Clifton L. Brinson
                                            N.C. State Bar No. 34331
                                          Post Office Box 2611
                                          Raleigh, North Carolina 27602-2611
                                          Telephone:      (919) 821-1220
                                          Facsimile:      (919) 821-6800
                                          Email:          aries@smithlaw.com
                                                          kwarner@smithlaw.com
                                                          cbrinson@smithlaw.com

                                          Attorneys for Dynax Corporation




                                    23
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2   Page 44 of 65




                          EXHIBIT 4
 2:18-mn-02873-RMG           Date Filed 05/28/21     Entry Number 1655-2        Page 45 of 65




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION



                                                         MDL NO. 2:18-mn-2873-RMG
IN RE: AQUEOUS FILM- FORMING
FOAMS PRODUCTS LIABILITY
LITIGATON                                                    This Document Relates to:
                                                   City of Stuart, Florida v. 3M Company et al.,
                                                               2:18-cv-03487-RMG



   DEFENDANT DYNAX CORPORATION’S RESPONSES TO PLAINTIFF CITY OF
     STUART, FLORIDA’S FIRST SET OF REQUESTS FOR PRODUCTION OF
               DOCUMENTS (JURISDICTIONAL DISCOVERY)

          Defendant Dynax Corporation (“Dynax”), by and through undersigned counsel, and

pursuant to Rule 34 of the Federal Rules of Civil Procedure, hereby responds to Plaintiff’s First

Set of Requests for Production (“Requests”) as follows. The responses set forth below are

provided in good faith and are based upon information Dynax has gathered to date. Dynax may,

and reserves the right to, supplement these responses with different or additional information in

the future.

              OBJECTIONS TO PLAINTIFF’S INSTRUCTIONS AND REQUESTS

         1.     Dynax objects to Plaintiff’s “Instructions” to the extent they seek more than is

required under the Federal Rules of Civil Procedure and the applicable Orders in this case.

Dynax further objects to the extent the instruction seeks information protected from discovery

pursuant to the attorney-client, work-product, or any other applicable privilege under state or

federal law.




# 9046611_1
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2         Page 46 of 65




       2.      Dynax objects to Plaintiff’s instruction in paragraphs 2-6 of the “Instructions” to

the extent it requests any format or material inconsistent with the protocol set forth in the

Protocol for Privileged Information, see CMO 8.

       3.      Dynax objects to Plaintiff’s instruction in paragraphs 9 and 10 of the

“Instructions” as inconsistent with the protocol set forth in the Protocol for Privileged

Information, see CMO 8. Dynax will produce documents consistent with the Protocol for

Privileged Information.

       4.      Dynax objects to each and every Request to the extent the Request is not relevant

to the claims and defenses of any party. Any response to any Request shall not be construed as a

concession or admission that any response, testimony, document related thereto is relevant or

otherwise admissible in this action, nor shall any response constitute or be construed as a waiver

of any objection to the admissibility of such responses, testimony, or documents related thereto.

       5.      Dynax objects to each and every request to the extent it seeks information,

testimony, or documents protected by the attorney-client privilege, the attorney work-product

doctrine, and/or other evidentiary privileges or other applicable protections, immunities, or

restrictions upon discovery. Nothing contained in either these objections, responses, or in any

testimony or documents related thereto is intended as, or shall in any way be deemed, a waiver of

any attorney-client privilege, attorney work product protection, or any other applicable privilege

or doctrine. If Dynax withholds any documents on the basis of privilege, Dynax will provide a

privilege log that identifies the documents in accordance with the Protocol on Privileged

Information. If protected information or documents are inadvertently produced in response to the

Requests, the production of such information or documents shall not constitute a waiver of

Dynax’s rights to assert the applicability of any privilege, protection, or immunity to the



                                                2
 2:18-mn-02873-RMG              Date Filed 05/28/21    Entry Number 1655-2          Page 47 of 65




information or documents, to seek return of such material, or to object to the use of such material

at any stage of the action or in any other action or proceeding, as provided in the Protective

Order Governing Confidential Information (“Protective Order”).

       6.      Dynax objects to each and every request to the extent it seeks Dynax’s private,

confidential, trade secret, commercially sensitive, or proprietary information.

       7.      Dynax will limit any potential search for responsive documents and information

to the sources and custodians identified by Dynax, agreed to by the parties, or ordered by the

Court. Absent such agreement or order, Dynax will not search for or produce documents from

any other source or location.

       8.      Dynax objects to each and every request to the extent it seeks third-party private,

confidential, trade secret, or proprietary information, which information has been maintained in

confidence and subject to contractual or court-ordered limitations on disclosure.

       9.      Dynax objects to each and every request to the extent it seeks responses,

testimony, or documents related thereto not in Dynax’s possession, custody, or control. In

responding, Dynax will not attempt to provide testimony or documents that are unavailable or

outside of its possession, custody, or control.

       10.     Dynax objects to each and every request to the extent that it seeks information that is

equally obtainable by Plaintiff from another source, including publicly available information and

documents already produced in this litigation.

       11.     Dynax objects to each and every request to the extent that it seeks information

beyond products relevant to aqueous film-forming foam or “AFFF.”

       12.     Dynax objects to each and every request as overbroad, unduly burdensome, not

relevant to the claims or defenses in this case, and not proportional to the needs of the case, to the



                                                  3
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2         Page 48 of 65




extent it seeks information from outside of the United States. Except where otherwise indicated,

Dynax’s responses will be limited to information about Dynax’s chemical products which may

have been used in the United States in aqueous film-forming foam applications.

       13.     Dynax objects to each and every request to the extent that it attempts to impose on

Defendant obligations beyond those which are required under the Federal Rules of Civil

Procedure and the applicable Orders in this litigation.

       14.     Dynax’s responses to these Requests are based upon its good faith interpretation of

the Requests. Should a different interpretation of any Request be asserted, Dynax reserves the right

to add to, modify, or otherwise change or amend these responses.

       15.     Dynax’s responses to these Requests are based only upon facts known at this

time. Discovery in this matter is ongoing, and during the course of subsequent discovery, Dynax

may become aware of supplemental, additional, or other responsive information. Dynax reserves

the right to update, amend, or supplement these responses. In addition, these Requests are made

without prejudice to Dynax’s right to present further additional or other evidence or contentions

in a motion for summary judgment, at trial, or otherwise, based upon information hereafter

identified, obtained, or developed.

       16.     In furnishing these responses, Dynax does not admit or concede the relevance,

materiality, or admissibility in evidence of any Request, any information included in response

thereto, or any document disclosed. All objections to the use, at trial or otherwise, of any

document or piece of information disclosed in response to the Requests are expressly reserved.

       17.     These objections are hereby incorporated into each Response to the specific

Request below.




                                                 4
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2         Page 49 of 65




                      OBJECTIONS TO PLAINTIFF’S DEFINITIONS

       1.      Dynax objects to Plaintiff’s Definitions and Requests in full because Dynax did

not make or sell AFFF, PFOS, or PFOA and Plaintiff’s Requests seek to impose an undue burden

upon Dynax which is not proportional to the needs of this case or “the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” See F.R.C.P. 26 (b)(1).

        2.     Dynax objects to Plaintiff’s “Definitions” to the extent they attempt to impose

duties and obligations on Dynax that exceed those imposed or authorized by the Federal Rules of

Civil Procedure, the Local Rules of this Court, agreements between the Parties, or the Court’s

orders, including, but not limited to, the extent to which they exceed the permissible scope of

discovery, and/or seek to impose duties of responding and/or supplementation different from or

in excess of those imposed by the applicable rules, agreements, and orders.

        3.     Dynax objects to Plaintiff’s “Definitions” to the extent they are overly broad and

unduly burdensome because they seek to have Dynax provide information that is not within

Dynax’s possession, custody, or control and/or attempt to impose on Dynax obligations beyond

those which are required under the Federal Rules of Civil Procedure. Dynax further objects to the

extent they request information that is protected from discovery pursuant to the attorney-client

privilege, work product doctrine, or any other applicable privilege under state or federal law.

        4.     Dynax objects to Plaintiff’s definition of the term “DOCUMENT” to the extent it

seeks information that is not relevant and/or proportional to the needs of the litigation and/or

seeks information from individuals who are not subject to the control of Dynax. Dynax further

objects to the extent the definition seeks more than is required under the Federal Rules of Civil



                                                 5
 2:18-mn-02873-RMG            Date Filed 05/28/21      Entry Number 1655-2         Page 50 of 65




Procedure and the applicable Orders in this case. Dynax further objects to the definition of

“DOCUMENT” to the extent that it seeks information that is protected from discovery pursuant to

the attorney-client, work-product, or any other applicable privilege under state or federal law.

Dynax will answer this discovery using the term “DOCUMENT” as defined by Federal Rule of

Civil Procedure 34(a) and consistent with the applicable Orders entered in this litigation.

        5.     Dynax objects to Plaintiff’s definition of the term “ELECTRONIC RECORDS”

to the extent it seeks information that is not relevant and/or proportional to the needs of the

litigation and/or seeks records from individuals who are not subject to the control of Dynax.

Dynax further objects to the extent the definition seeks more than is required under the Federal

Rules of Civil Procedure and the applicable Orders in this case. Dynax further objects to the

definition of “ELECTRONIC RECORDS” to the extent that it seeks information that is protected

from discovery pursuant to the attorney-client, work-product, or any other applicable privilege

under state or federal law. Dynax will answer this discovery using the term “ELECTRONIC

RECORDS” as defined by Federal Rule of Civil Procedure 34(a) and consistent with the

applicable Orders entered in this litigation.

        6.     Dynax objects to Plaintiff’s definition of the term “COMMUNICATION(S)” to

the extent it seeks information that is not relevant and/or proportional to the needs of the

litigation and/or seeks information regarding individuals who are not subject to the control of

Dynax. Dynax further objects to the extent the definition seeks more than is required under the

Federal Rules of Civil Procedure and the applicable Orders in this case. Dynax further objects to

the definition of “COMMUNICATION(S)” to the extent that it seeks information that is

protected from discovery pursuant to the attorney-client, work-product, or any other applicable

privilege under state or federal law.



                                                 6
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2         Page 51 of 65




        7.     Dynax     objects    to   Plaintiff’s   definition   of   the   term    “INTERNAL

COMMUNICATION(S)” to the extent it seeks information that is not relevant and/or

proportional to the needs of the litigation. Dynax further objects to the extent the definition seeks

more than is required under the Federal Rules of Civil Procedure and the applicable Orders in this

case. Dynax further objects to the definition of “INTERNAL COMMUNICATION(S)” to the

extent that it asks for information that is protected from discovery pursuant to the attorney-client,

work-product, or any other applicable privilege under state or federal law.

        8.     Dynax     objects    to   Plaintiff’s   definition   of   “RELATING       TO”     and

“CONCERNING” to the extent it relates to information that is not relevant and/or proportional to

the needs of the litigation. Dynax further objects to the definition of “RELATING TO” and

“CONCERNING” as overly broad and unduly burdensome to the extent it seeks to impose on

Dynax obligations beyond those which are required under the Federal Rules of Civil Procedure.

        9.     Dynax objects to Plaintiff’s definition of the terms “YOU,” “YOUR,” and

“DEFENDANT” as overly broad and unduly burdensome because it includes individuals and

entities not parties to this suit and not under the control of Dynax. Dynax further objects to this

definition as it seeks to impose on Dynax discovery obligations beyond those required under the

Federal Rules of Civil Procedure.

        10.    Dynax objects to Plaintiff’s definition of “AFFF” to the extent it is vague,

ambiguous, overbroad, not stated with reasonable particularity, and call for both speculation and

expert opinion. In accordance with its common definition, “AFFF” shall be construed to mean

aqueous film-forming foam sold in the United States. Dynax never manufactured AFFF for sale

and never sold AFFF or any product containing AFFF.




                                                  7
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2         Page 52 of 65




         11.   Dynax objects to Plaintiff’s definition of “AFFF PRODUCTS” for the reasons set

forth in Objection No. 10 above. Dynax further objects to the extent Plaintiff’s definition

includes “any product contained within AFFF.” Because Dynax did not manufacture or sell

AFFF, it is without knowledge as to all products which may be contained in AFFF sold by the

AFFF Manufacturers. Dynax further objects to Plaintiff’s definition to the extent that it is not

limited to fluorosurfactants sold to the AFFF Manufacturers in the U.S. and broadly includes all

types of fluorosurfactants. As it relates to Dynax fluorosurfactants, Dynax will interpret the

phrase “AFFF PRODUCTS” to refer to the fluorosurfactants listed in Dynax’s response to

Interrogatory No. 2 from the earlier discovery requests from Plaintiffs related to all cases in this

litigation.

         12.   Dynax objects to Plaintiff’s definition of “ADVERSE EFFECT(S)” as overly

broad, unduly burdensome, and not relevant and/or proportional to the needs of the litigation to

the extent it seeks information about “possible” effects, which are speculative. If Dynax responds

to any Requests that include this term, Dynax does not concede or adopt any implication,

suggestion, or assertion that an alleged causal relationship, increased risk, association, or other

similar relationship exists, nor that Plaintiff has suffered injury or damage of any kind

whatsoever.

         13.   Dynax objects to Plaintiff’s definition of “ENVIRONMENTAL EFFECT(S)” as

overly broad, unduly burdensome, and not relevant and/or proportional to the needs of the

litigation to the extent it seeks information about “possible” effects, impacts, alternations,

and/or changes, which are speculative. Dynax will construe the term “ENVIRONMENTAL

EFFECT(S)” to mean any known, actual detrimental change or alteration to an environmental

resource. Dynax will not consider the presence alone of a particular chemical, material, or



                                                 8
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2         Page 53 of 65




compound to be an “ENVIRONMENTAL EFFECT.” If Dynax responds to any Requests that

include this term, Dynax does not concede or adopt any implication, suggestion, or assertion in

the Requests that an alleged causal relationship, increased risk, association, or other similar

relationship exists, nor that Plaintiff has suffered injury or damage of any kind whatsoever.

        14.    Dynax objects to Plaintiff’s definition of “HUMAN HEALTH EFFECT(S)” as

overly broad, unduly burdensome, and not relevant and/or proportional to the needs of the

litigation to the extent it seeks information about “possible” effects, impacts, alternations,

changes, ailments, sicknesses, and/or diseases, which are speculative. Dynax will construe the

term “HUMAN HEALTH EFFECT(S)” to mean any known, actual changes to physical health,

ailments, sicknesses, or diseases relating to humans and human fetal development. Dynax does

not consider the presence alone of a particular chemical, material, or compound to be

“HUMAN HEALTH EFFECT(S).” If Dynax responds to any Requests that include this term,

Dynax does not concede or adopt any implication, suggestion, or assertion that an alleged

causal relationship, increased risk, association, or other similar relationship exists, nor that

Plaintiff has suffered injury or damage of any kind whatsoever.

        15.    Dynax further objects to Plaintiff’s definition of “MANUFACTURING

DEFENDANTS” as overly broad, vague, and ambiguous in that it improperly lumps together

two different types of defendants, specifically (1) defendants that “currently or formerly

produced or manufactured AFFF,” and (2) defendants that “currently or formerly produced or

manufactured PFAS that were incorporated into any AFFF or AFFF PRODUCT.” Dynax has

never manufactured AFFF for sale and has never manufactured or produced PFOS or PFOA.

        16.    Dynax objects to Plaintiff’s definition of “PFAS” as overly broad, unduly

burdensome, and seeks information that is not relevant and/or proportional to the needs of the



                                                9
 2:18-mn-02873-RMG            Date Filed 05/28/21       Entry Number 1655-2          Page 54 of 65




litigation to the extent it includes chemicals not at issue in this litigation. Dynax further objects to

the definition of “PFAS” as overly broad and unduly burdensome to the extent it seeks to have

Dynax provide information that is not within Dynax’s possession, custody, or control. Dynax

further objects that the term “PFAS” includes thousands of diverse chemicals which are not at

issue in this litigation.    Dynax will construe the term “PFAS” to refer to the per- and

polyfluoroalkyl substances identified in Plaintiff’s complaint.

        17.    Dynax objects to Plaintiff’s definition of “PFOA” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within Dynax’s

possession, custody, or control. Dynax will construe the term “PFOA” to refer to

perfluorooctanoic acid, in accordance with its generally accepted definition.

        18.    Dynax objects to Plaintiff’s definition of “PFOS” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within Dynax’s

possession, custody, or control. Dynax will construe the term “PFOS” to refer to

perfluorooctanesulfonic acid, in accordance with its generally accepted definition. Dynax further

objects to all Interrogatories which include the term “PFOS” because PFOS molecules are

created by the electrofluorination process and Dynax’s fluorosurfactants do not include any

molecules created by the electrofluorination process. Accordingly, Dynax’s fluorosurfactants

have never contained PFOS or substances which may break down into PFOS.

        19.    Dynax objects to Plaintiff’s definition of “PFOA/PFOS-CONTAINING

PRODUCTS” as overly broad and unduly burdensome to the extent it seeks information that is

not relevant to Plaintiff’s claims or Dynax’s defenses. Dynax further incorporates by reference

its foregoing objections to Plaintiff’s definitions of PFOS and PFOA. Dynax further objects to

Plaintiff’s definition because it includes any compound that “breaks down into PFOA or PFOS”



                                                  10
 2:18-mn-02873-RMG           Date Filed 05/28/21       Entry Number 1655-2          Page 55 of 65




to the extent this phrase calls for speculation and/or assumptions that are not supported by

scientific evidence.

        20.    Dynax objects to Plaintiff’s definition of “TOXICOLOGICAL EFFECT(S)” as

overly broad and unduly burdensome to the extent it seeks information about “possible” effects,

impacts, changes, and/or alterations, which are speculative. Dynax will construe the term

“TOXICOLOGICAL EFFECT(S)” to mean any known, actual changes and/or alterations

relating to the toxicity, poisonousness, and/or harm of chemicals or substances to living

organisms. If Dynax responds to any Requests that includes these terms, Dynax does not concede

or adopt any implication, suggestion, or assertion that an alleged causal relationship, increased

risk, association, or other similar relationship exists, nor that Plaintiff has suffered injury or

damage of any kind whatsoever.

        21.    Dynax’s foregoing objections to Plaintiff’s definitions are hereby incorporated by

reference in its response to every Request which includes defined terms.

  FURTHER OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

       1.      Produce an inventory of all of your real property located in the State of Florida.

RESPONSE:

       Dynax states that it has no real property located in the State of Florida.




       2.      Produce any and all contracts or agreements related to your ownership,

operations, installation, lease and/or use of any real property or facility in the State of Florida.

RESPONSE:

       None.



                                                 11
 2:18-mn-02873-RMG             Date Filed 05/28/21     Entry Number 1655-2      Page 56 of 65




       3.     Produce DOCUMENTS sufficient to show the dollar amount of revenues

generated from sales in the State of Florida.

RESPONSE:

       Dynax states that it has no sales in the State of Florida.




       4.     Produce DOCUMENTS sufficient to show the dollar amount of revenues

generated from sales related to YOUR products which may be used or incorporated into the

manufacture of AFFF, broken down by customer name, product, date sold, and quantity sold

within the State of Florida.

RESPONSE:

       Dynax states that it has no sales in the State of Florida.




       5.     Produce DOCUMENTS related the approval of YOUR products for use in Mil-

Spec AFFF appearing on the Qualified Products list.

RESPONSE:

       Dynax objects to this request on the grounds that it does not relate to Dynax’s contacts

with the State of Florida. Dynax further objects to this request as vague. Subject to and without

waiving these objections, Dynax states that it does not manufacture Mil-Spec AFFF. Dynax also

refers Plaintiff to the Military Specification for AFFF and Dynax’s prior document production

(including but not limited to documents related to the Small Business Innovation Research grants

performed by Dynax).

                                                 12
 2:18-mn-02873-RMG          Date Filed 05/28/21     Entry Number 1655-2         Page 57 of 65




       6.      Produce any sales or marketing data in your possession, custody, or control

related to annual sales of Mil-Spec AFFF and the locations of those sales.

RESPONSE:

       Dynax objects to this request insofar as it seeks information regarding sales of products

outside the State of Florida. Subject to and without waiving this objection, Dynax states that it

does not market or sell AFFF.




       7.      Produce any and all bills of lading, invoices, manifests, and/or waybills for

YOUR products shipped to the State of Florida.

RESPONSE:

       Dynax states that it does not and has not shipped any products to customers in the State

of Florida.




       8.      Produce any and all COMMUNICATIONS between YOU and the State of

Florida’s governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk

to human health if found in drinking water.

RESPONSE:

       None.




                                               13
 2:18-mn-02873-RMG       Date Filed 05/28/21    Entry Number 1655-2      Page 58 of 65




       9.      Produce any and all COMMUNICATIONS between YOU and the State of

 Florida’s governmental agencies regarding whether AFFF and/or AFFF PRODUCT(S) pose a

 risk to human health.

RESPONSE:

       None.




       10.     Produce any and all COMMUNICATIONS between YOU and the State of

 Florida’s governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk to

 human health.

RESPONSE:

       None.




       11.     Produce any DOCUMENTS and/or CORRESPONDENCE related to any

 comments, proposals, or revisions YOU made regarding proposed regulation of AFFF, AFFF

 Products, and/or PFOA/PFOS-CONTAINING PRODUCTS for proposed regulations within

 the State of Florida.

RESPONSE:

       None.




                                           14
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2        Page 59 of 65




        12.     Produce any and all DOCUMENTS and/or CORRESPONDENCE related to

 YOUR efforts to propose, daft, modify, affect, stop, or otherwise influence any ordinance

 regulation, legislation, policy, or law in the State of Florida related to PFOA, PFOS, and/or

 PFAS.

RESPONSE:

        None.




        13.     Produce any and all DOCUMENTS and/or CORRESPONDENCE related to

YOUR efforts to propose, daft, modify, affect, stop, or otherwise influence any federal

regulation, federal legislation, federal policy, or federal law related to PFOA, PFOS, and/or

PFAS.

RESPONSE:

        Dynax objects to this request on the grounds that it does not relate to Dynax’s contacts

with the State of Florida. Dynax further objects to this request as vague. Subject to and without

waiving these objections, Dynax states that, to the extent any documents which may be

considered responsive to this request exist, they have already been produced to Plaintiff.




        14.     Produce any DOCUMENTS and/or CORRESPODENCE related to technical data

sheets or material safety data sheets for any product you sell that contains a warning specific to

the State of Florida (Ex. California Safe Drinking Water & Toxic Enforcement Act - Proposition

65).

RESPONSE:

                                                15
 2:18-mn-02873-RMG            Date Filed 05/28/21       Entry Number 1655-2       Page 60 of 65




        Dynax states that its technical data sheets and material safety data sheets do not contain

any warnings specific to the State of Florida. Dynax further states that it has already produced to

Plaintiff all of its technical data sheets and material safety data sheets.




        15.     Produce any and all DOCUMENTS and/or COMMUNICATIONS related to

 advertisements, brochures, or sales materials YOU used to educate customers and potential

 customers regarding YOUR products.

RESPONSE:

        Dynax objects to this request on the grounds that it does not relate to Dynax’s contacts

with the State of Florida. Subject to and without waiving this objection, Dynax states that it does

not direct any advertisements, brochures, or sales material specifically to the citizens, residents,

or businesses of Florida. Dynax further states that it has already produced to Plaintiff documents

responsive to this request.




        16.     Produce any and all contracts and/or agreements containing choice-of law

clause(s) that select the State of Florida as the governing law.

RESPONSE:

        Dynax objects to this request as vague and overbroad. Subject to and without waiving

these objections, Dynax states that it is unaware of any contracts or agreements for the sale of

Dynax’s products that contains a choice-of law clause that selects the State of Florida as the

governing law. Dynax further states that it has already produced to Plaintiff copies of its

relevant contracts and agreements.

                                                   16
 2:18-mn-02873-RMG           Date Filed 05/28/21      Entry Number 1655-2         Page 61 of 65




       17.     Produce any and all contracts and/or agreements containing forum selection

clause(s) that select the State of Florida as the chosen forum for any disputes concerning the

contract.

RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

sale of Dynax’s products that contains a forum selection clause that selects the State of Florida as

the chosen forum for any disputes concerning the contract. Dynax further states that it has

already produced to Plaintiff copies of its relevant contracts and agreements.



       18.     Produce any and all contracts and/or agreements executed and/or negotiated in the

State of Florida.

RESPONSE:

       Dynax objects to this request as vague and overbroad. Subject to and without waiving

 these objections, Dynax states that it is unaware of any contracts or agreements for the sale of

 Dynax’s products that were executed or negotiated in the State of Florida.




                                                17
 2:18-mn-02873-RMG          Date Filed 05/28/21      Entry Number 1655-2         Page 62 of 65




       19.    Produce any and all DOCUMENTS in you possession, custody, and control

which relate to the states in which you anticipate YOUR products would be used once

incorporated into AFFF.

RESPONSE:

       Dynax objects to this request insofar as it asks for information about states other than the

State of Florida, and because it calls for information not in Dynax’s care, custody or control.

Subject to and without waiving these objections, Dynax states that because its fluorosurfactants

are used as commercial intermediates, Dynax anticipates that its fluorosurfactants will be used

only by the sophisticated AFFF manufacturers to which they are sold and none of those AFFF

manufacturers are located in the State of Florida. Dynax further states that once it sells its

fluorosurfactants to AFFF manufacturers, it does not determine whether or how the AFFF

manufacturer uses Dynax’s fluorosurfactant in its AFFF formulas or where any AFFF product

which was made with Dynax’s fluorosurfactants may be used.




       20.    Produce any and all DOCUMENTS related to the use of YOUR products by

YOUR customers within the State of Florida.

RESPONSE:

       Dynax states that it does not have any customers within the State of Florida.




                                               18
2:18-mn-02873-RMG       Date Filed 05/28/21   Entry Number 1655-2      Page 63 of 65




    This the 5th day of May, 2021.

                                      SMITH, ANDERSON, BLOUNT, DORSETT,
                                        MITCHELL & JERNIGAN, L.L.P.

                                      By:     /s/ Addie K.S. Ries
                                              Addie K.S. Ries
                                                S.C. State Bar No. 103016
                                                N.C. State Bar No. 31759
                                              Kirk G. Warner
                                                N.C. State Bar No. 16238
                                              Clifton L. Brinson
                                                N.C. State Bar No. 34331
                                              Post Office Box 2611
                                              Raleigh, North Carolina 27602-2611
                                              Telephone:      (919) 821-1220
                                              Facsimile:      (919) 821-6800
                                              Email:          aries@smithlaw.com
                                                              kwarner@smithlaw.com
                                                              cbrinson@smithlaw.com

                                              Attorneys for Dynax Corporation




                                        19
 2:18-mn-02873-RMG           Date Filed 05/28/21     Entry Number 1655-2     Page 64 of 65




                                 CERTIFICATE OF SERVICE

       I certify that on May 5th, 2021, a copy of the foregoing was served via electronic mail
upon the following individuals:

Frank M. Petosa
Morgan & Morgan, P.A.
4th Floor
Plantation, FL 33324
fpetosa@forthepeople.com

Nancy M. Christensen
Weitz & Luxenberg, P.C.
700 Broadway
New York, NY 10003
nchristensen@weitzlux.com

Counsel for Plaintiff City of Stuart, Florida

Jessica L. Pahl
Anna J. Hrom
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
jphal@wc.com
ahrom@wc.com

Bellwether Liaison Counsel for Defendants




                                                20
2:18-mn-02873-RMG   Date Filed 05/28/21   Entry Number 1655-2      Page 65 of 65




                                  SMITH, ANDERSON, BLOUNT, DORSETT,
                                    MITCHELL & JERNIGAN, L.L.P.

                                  By:     /s/Addie K.S. Ries
                                          Addie K.S. Ries
                                            S.C. State Bar No. 103016
                                            N.C. State Bar No. 31759
                                          Kirk G. Warner
                                            N.C. State Bar No. 16238
                                          Clifton L. Brinson
                                            N.C. State Bar No. 34331
                                          Post Office Box 2611
                                          Raleigh, North Carolina 27602-2611
                                          Telephone:      (919) 821-1220
                                          Facsimile:      (919) 821-6800
                                          Email:          aries@smithlaw.com
                                                          kwarner@smithlaw.com
                                                          cbrinson@smithlaw.com

                                          Attorneys for Dynax Corporation




                                    21
